DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-13 were pending and were rejected in the previous office action. Claim 1 and 3-4 were amended. Claims 14-20 were added.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 and the request for continued examination filed 8/9/2022 have been entered.
 
Priority
The instant application is a continuation of and claims priority to US Application No. 16/688,610 filed on 11/19/2019. 



Response to Arguments
35 USC §102/§103 Prior Art Rejections: 
Applicant’s arguments with respect to the previous § 102 and § 103 rejections of claims 1-20 (pgs. 7-14 of remarks filed 7/15/2022) have been considered but they are moot as they do not apply to the current grounds of rejection in the § 103 rejections of claims 1-20 below. 
Please see the current § 103 rejections of claims 1-20 below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an identity verification module, wherein the identity verification module utilizes the truth source to authenticate the identity of a third party interacting with the platform” in claim 5 – appears to be described in applicant’s specification at ¶ 0060-0061
“a payment verification module, wherein the payment verification module utilizes the truth source to authenticate a payment transaction by a third party interacting with the platform” in claim 6 – appears to be described in applicant’s specification at ¶ 0060, ¶ 0069, ¶ 0075
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “one or more external truth sources” and subsequently recites “one or more external truth sources” again – rendering the claim indefinite because it is unclear if the second instance of “one or more external truth sources” is intended to be the same “one or more external truth sources” previously recited, or if it refers to a different “one or more external truth sources.” 
For the purposes of further examination, the examiner interprets the limitation under the broadest reasonable interpretation, where the second instance of “one or more external truth sources” may refer to the same or a different “one or more external truth sources.” 
The examiner suggests amending the second instance of “one or more external truth sources” to “the one or more external truth sources” should applicant wish to limit the scope of the claims to the same “one or more truth sources” previously recited.  
Claim 20 is also rejected as it depends from claim 19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190354945 A1 to Mahajan et al. (Mahajan) in view of US 11288736 B1 to Jette et al. (Jette). 

Claim 1: Mahajan teaches: 
A system for electronic commerce in a distributed computing system (Mahajan: ¶ 0043-0045, ¶ 0027, ¶ 0029 showing distributed computing system including blockchain-based system) with blockchain protocols and smart contracts (Mahajan: ¶ 0021-0022, ¶ 0027, ¶ 0029, ¶ 0033-0035, ¶ 0037 blockchain-based goods and smart contracts; also ¶ 0017 “blockchain-based items, their owners, and their pricing data are stored on a blockchain and can be interacted with using, for example, a smart contract”), comprising: 

With respect to the limitation: 
a decentralized public permission-less online platform for the electronic commerce of authenticated digital assets
Mahajan teaches a decentralized public permission-less online platform for the electronic commerce of secure digital assets (Mahajan: ¶ 0027 “a blockchain-based goods marketplace 250, a blockchain smart contract platform based on, for example, Ethereum”; one of ordinary skill in the art would know the Ethereum platform to be decentralized, public, and permission-less due to the underlying blockchain technology; also see ¶ 0034-0035 showing execution of smart contract to transfer ownership of the blockchain-based item to user’s own cryptocurrency wallet, or provision one to the user; ¶ 0030 “the item is created on the blockchain and uniquely identifies the good/asset”, i.e. the digital asset is secured by the blockchain). 
However, to the extent Mahajan does not explicitly teach the digital assets being authenticated, Jette teaches authenticated digital assets managed on a blockchain system (Jette: Col. 4: 31-56 showing securely generating and authenticating transactions involving secure digital tokens/assets). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the authentication of digital assets on a blockchain platform of Jette in the blockchain based ecommerce system of Mahajan with a reasonable expectation of success of arriving at the claimed invention, with the motivation to securely manage the creation, acquisition, minting, transfer and redemption of tokenized assets (Jette: Col. 15: 59-61) and such that token buyers know the token holds intrinsic value from the moment of its creation, independent of speculation (Jette: Col. 3: 5-9).  

Mahajan, as modified above (such that the digital assets are authenticated as per Jette above), further teaches: 
wherein the authenticated digital assets are managed by the blockchain protocols and the smart contracts (Mahajan: ¶ 0017, ¶ 0021-0022, ¶ 0027, ¶ 0029, ¶ 0033-0035, ¶ 0037 as above showing management of the digital assets), and

With respect to the remaining limitation: 
an external truth source utilized by the platform to authenticate an interaction between a third party and the platform 
Mahajan teaches an external truth source being a payment processor that emits a settlement event to a webservice that emits instructions to the blockchain smart contract platform to execute a smart contract corresponding to the purchase of the good/asset by the buyer from the seller (Mahajan: ¶ 0037). However, to the extent that the external truth source in Mahajan is not used to authenticate an interaction between the third party and platform, Jette teaches that oracles may be used as an external source to authenticate data and transactions between parties on the blockchain platform (Jette: Col. 5: 10-21, Col. 10: 21-33, and Col. 20: 16 – Col. 21: 9; also see Col. 23: 49 – Col. 24: 32 and Col. 28: 16-66). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the teachings that teaches that oracles may be used as an external source to authenticate data and transactions between parties on the blockchain platform of Jette in the blockchain based ecommerce system of Mahajan/Jette with a reasonable expectation of success of arriving at the claimed invention, with the motivation to securely manage the creation, acquisition, minting, transfer and redemption of tokenized assets (Jette: Col. 15: 59-61) and such that token buyers know the token holds intrinsic value from the moment of its creation, independent of speculation (Jette: Col. 3: 5-9).  

Claim 2: With respect to the following limitation, while Mahajan discloses an external truth source as seen in claim 1 above, Mahajan does not explicitly teach a decentralized oracle network. However, Jette teaches: 
wherein the external truth source is a decentralized oracle network (Jette: Col. 5: 10-21, Col. 10: 21-33, and Col. 20: 16 – Col. 21: 9; also see Col. 23: 49 – Col. 24: 32 and Col. 28: 16-66)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a trusted oracles as taught by Jette in the blockchain e-commerce platform of Mahajan/Jette for the same reasons discussed in claim 1 above. 

Claim 4: Mahajan/Jette teach claim 1.  Mahajan as modified above (such that the oracle/external party is used to authenticate a transaction as per Jette), further teaches: 
wherein if the interaction is authenticated by the external truth source, then an authentication is transmitted to the blockchain to complete a transaction on the platform (Mahajan: ¶ 0036 showing payment processor is used to clear and settle the payment from the buyer; ¶ 0037 “After the payment is cleared and settled, the payment processor 325 emits a settlement event to the web services 315 (act 2 g). When the web services 315 receives the settlement event, at act 2 h, it emits instructions to the blockchain smart contract platform 310 to execute a smart contract corresponding to the purchase of the good/asset by the buyer from the seller”)
Note: the examiner also notes that Jette: Col. 5: 10-21, Col. 10: 21-33, and Col. 20: 16 – Col. 21: 9; Col. 23: 49 – Col. 24: 32 and Col. 28: 16-66 would also alternatively teach the limitations above. 



Claim 6: Mahajan/Jette teach claim 1. Mahajan, as modified above, further teaches: 
a payment verification module, wherein the payment verification module utilizes the external truth source to authenticate a payment transaction by a third party interacting with the platform (Mahajan: ¶ 0031, ¶ 0036-0039 showing payment processor is used to clear and settle transaction for the user/buyer, i.e. third party, interactions with the platform)

Claim 14: Mahajan/Jette teach claim 1. With respect to the following limitation, Mahajan does not explicitly teach, however, Jette teaches: 
wherein if the interaction is verified by the external truth source (Jette: Col. 5: 10-21, Col. 10: 21-33, and Col. 20: 16 – Col. 21: 9 showing oracles used to authenticate and/or verify data associated with transactions for the digital assets/tokens; also see Col. 23: 49 – Col. 24: 32 and Col. 28: 16-66), the authenticated digital asset is delivered to a digital wallet associated with a user account (Jette: at least Col. 12: 47 – Col. 13: 8; also see Col. 20: 25-34 and Col. 25: 55-61 showing digital assets delivered to wallet associated with a user; as per Col. 15: 26-56 each digital wallet has a public key and private key, i.e. user account)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the authentication via oracles and transfer of the digital assets as taught by Jette in the blockchain e-commerce platform of Mahajan/Jette for the same reasons discussed in claim 1 above. 

Claim 17: Mahajan/Jette teach claim 14. With respect to the limitation: 
wherein the authenticated digital asset is a non-fungible token (Jette: Col. 7: 65 – Col. 8: 2, and Col. 12: 62 – Col. 13: 8 showing non-fungible crypto token compliant with the ERC20 token standard)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the digital asset being a non-fungible token such as an ERC20 token as taught by Jette in the blockchain based asset system of Mahajan/Jette (such that the assets described by Mahajan may be generated as an ERC20/non-fungible token), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18: Mahajan/Jette teach claim 14. With respect to the following limitations, Mahajan does not explicitly teach all of the below, however, Jette teaches: 
wherein the digital wallet is a software component of the decentralized public permission-less online platform (Jette: Col. 12: 47-61 showing digital wallet as a software component of the platform, also Col. 12: 13-40), 
wherein the digital wallet is configured to store cryptographic key pairs on the wallet (Jette: Col. 15: 27-56 showing digital wallets each include a public key and a private key, i.e. cryptographic key pairs; also see Col. 34: 64 – Col. 35: 16), and 
wherein the cryptographic key pairs are configured to interact with smart contracts for tracking ownership, transferring, buying, and selling of authenticated digital assets on the platform (Jette: Col. 15: 27-56 and Col. 34: 64 – Col. 35: 16 as above, and also see Col. 25: 34 – Col. 26: 20 showing the cryptographic keys are used to authorize transactions, which as per Col. 12: 13-40 and Col. 12: 47-61 showing the digital wallet is used to hold, transfer, and buy/sell the digital assets via the digital marketplace)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the digital wallet being configured to store cryptographic key pairs on the wallet and interact with smart contracts to transfer/buy/sell the digital assets as taught by Jette in the blockchain based asset system of Mahajan/Jette, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so before the invention was filed, with the motivation to securely manage the creation, acquisition, minting, transfer and redemption of tokenized assets (Jette: Col. 15: 59-61).

Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190354945 A1 to Mahajan et al. (Mahajan) in view of US 11288736 B1 to Jette et al. (Jette), and further in view of US 20190188653 A1 to Khaund.

Claim 3: Mahajan discloses claim 1. With respect to the limitation: 
wherein each authenticated digital asset is a live event ticket, and wherein said live event ticket corresponds to a specific live event
Mahajan discloses “blockchain-based items (also called crypto-goods) (e.g., digital items, tickets, deeds, etc.)” (Mahajan: ¶ 0017), but Mahajan/Jette do not explicitly disclose the digital asset being a live event ticket to a specific live event. However, Khaund teaches that a secure digital asset may be a live event ticket corresponding to a specific live event (Khaund: ¶ 0006-0007, ¶ 0016, ¶ 0047 live event ticket to specific event). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include that a secure digital asset may be a live event ticket to a live event, as taught by Khaund, in the blockchain e-commerce system of Mahajan/Jette, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, including these event tickets as secure digital assets on the blockchain prevents fraud and piracy of tickets as seen in prior systems (Khaund: ¶ 0004-0006). 

Claim 7: Mahajan/Jette/Khaund teach claim 3. Regarding claim 7, Mahajan teaches smart contracts for enforcing rules associated with the transfer of and payment for blockchain-based assets (Mahajan: ¶ 0017-0021, ¶ 0033-0037) but does not explicitly teach the following limitation. However, Khaund does teach: 
wherein the information about a specific live event and the rules governing the live event ticket for that event are first configured by a third-party ticket issuer and after which the information and rules are codified in a corresponding smart contract that is deployed on the blockchain (Khaund: ¶ 0070-0072 showing owner, i.e. third party, of the ticket deploys the ticket on the blockchain, which as per at least ¶ 0034 and ¶ 0046 includes information and rules codified into a smart contract deployed on the blockchain)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the rules and information about the tickets included in a smart contract, as taught by Khaund in the blockchain e-commerce system of Mahajan/Jette/Khaund for the same reasons described in the rejection of claim 3 above. 

Claim 8: Mahajan/Jette/Khaund teach claim 7. With respect to the following limitation, to the extent that Mahajan/Jette do not explicitly teach, Khaund teaches: 
wherein the rules for each smart contract on the blockchain are enforced by the online platform (Khaund: ¶ 0043, ¶ 0046, ¶ 0069-0071, ¶ 0033-0034 showing the ticket is implemented as a smart contract on the blockchain based platform including business rules for managing the tickets/transactions associated with the tickets)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the rules and information about the tickets included in a smart contract, as taught by Khaund in the blockchain e-commerce system of Mahajan/Jette/Khaund for the same reasons described in the rejection of claim 3 above. 

	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190354945 A1 to Mahajan et al. (Mahajan) in view of US 11288736 B1 to Jette et al. (Jette), and further in view of WO 2019246626 A1 to Zhou et al. (Zhou).

Claim 5: Mahajan/Jette teach claim 1. With respect to the following limitation, while Mahajan discloses using user/buyer identifier information during purchase/sale of a digital asset using the platform (Mahajan: ¶ 0028, ¶ 0035-0036), and Jette teaches authenticating the identity of the user (Jette: Col. 34: 14-31), Mahajan/Jette do not explicitly teach the following. However, Zhou teaches: 
an identity verification module (Zhou: ¶ 0070, ¶ 0122 showing identity verification platform), wherein the identity verification module utilizes the external truth source (Zhou: ¶ 0023, ¶ 0120, ¶ 0121, ¶ 0122 showing verification platform uses trusted verifying entities and external verifying entity databases to authenticate identity of the user) to authenticate the identity of a third party interacting with the platform (Zhou: ¶ 0145 showing “When a user requests a transaction on blockchain 2851, the user may, or the verifying entity 2801 on behalf of the user may, use the master avatar private key 2811b to process the transaction on the blockchain 2851”; also see ¶ 0123-124 showing the verified identity information used to complete transaction on the blockchain)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the methods of identity verification using the blockchain as taught by Zhou in the system of Mahajan/Jette, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190354945 A1 to Mahajan et al. (Mahajan) in view of US 11288736 B1 to Jette et al. (Jette), and further in view of Plasma Whitepaper (NPL Reference U on current PTO-892). 

Claim 9: Mahajan/Jette teach claim 4. With respect to the following limitations, while Mahajan teaches block-chain based assets and smart contract blockchain platform as shown above, Mahajan/Jette are silent regarding specific authentication algorithms, decentralized layer II sidechains with a second authentication algorithm/transfer gateway which is attached to the main blockchain. However, the Plasma Whitepaper (NPL reference U of attached PTO-892) teaches: 
wherein the implementation of the blockchain protocols comprises a main blockchain utilizing a first authentication algorithm (Plasma Whitepaper: pgs. 35-36, section 7 showing a main (root) blockchain utilizing a first proof-of-work authentication algorithm),
a decentralized layer II sidechain utilizing a second authentication algorithm (Plasma Whitepaper: pgs. 35-36 section 7 showing a Plasma sidechain utilizing a second proof-of-stake authentication algorithm; pg. 1 abstract showing plasma blockchain is connected to the underlying ethereum blockchain; also see pg. 3. showing plasma chain created within a root blockchain, i.e. layer II chain), and
a transfer gateway, and wherein the decentralized layer II sidechain is attached to the main blockchain via the transfer gateway (Plasma Whitepaper: pgs. 3-4, 4 in particular showing transfer of data between the plasma chain and the root blockchain (e.g. ethereum); also see pgs. 4-7 showing data transfer of state transitions periodically committed from child chains down through the root chain (e.g. ethereum), ultimately amounting to a “transfer gateway”; furthermore, applicant’s drawings describe the layer II sidechain as the same Plasma on Ethereum technology described in the Plasma whitepaper, so the connection between the blockchain and the plasma contracts appear to be the gateway)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the Plasma sidechains connected to the main blockchain (ethereum chain) as taught by Plasma Whitepaper in the system of Mahajan/Jette, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have done so with the motivation to scale “to a significant amount of state updates per second (potentially billions) enabling the blockchain to be able to represent a significant amount of decentralized financial applications worldwide” and to “allow for incredibly scalable, low cost transactions and computation. Plasma enables persistently operating decentralized applications at high scale” (Plasma Whitepaper: pgs. 1 abstract).

Claim 10: Mahajan/Jette/Plasma Whitepaper teach claim 9. With respect to the following limitation, Mahajan/Jette do not explicitly teach a proof of work algorithm, however, the Plasma Whitepaper teaches: 
wherein the first authentication algorithm is a proof-of-work algorithm (Plasma Whitepaper: pgs. 35-36 section 7 showing proof of work as the first authentication algorithm on the root blockchain (as per above would be the main ethereum blockchain))
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include proof of work as the root chain authentication algorithm as taught by Plasma Whitepaper in the blockchain system of Mahajan/Jette/Plasma Whitepaper, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have done so with the motivation to scale “to a significant amount of state updates per second (potentially billions) enabling the blockchain to be able to represent a significant amount of decentralized financial applications worldwide” and to “allow for incredibly scalable, low cost transactions and computation. Plasma enables persistently operating decentralized applications at high scale” (Plasma Whitepaper: pgs. 1 abstract).

Claim 11: Mahajan/Jette/Plasma Whitepaper teach claim 10. With respect to the following limitation, Mahajan/Jette do not explicitly teach a second proof of stake algorithm, however, Plasma Whitepaper teaches: 
wherein the second authentication algorithm is a proof-of-stake algorithm (Plasma Whitepaper: pgs. 35-36 section 7 showing proof of stake as the second authentication algorithm on the plasma chain)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include proof of work as the root chain authentication algorithm as taught by Plasma Whitepaper in the blockchain system of Mahajan/Jette/Plasma Whitepaper, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have done so with the motivation that “stakers are disincentivized against Byzantine behaviors or faults as that would cause a loss in value of the token” (Plasma Whitepaper: pg. 12). 

Claim 12: Mahajan/Jette/Plasma Whitepaper teach claim 9. With respect to the following limitations, Mahajan/Jette do not explicitly teach, however the Plasma Whitepaper does teach: 
wherein the smart contracts are stored on the decentralized layer II sidechain (Plasma Whitepaper: pg. 3 showing the plasma chain contains a series of smart contracts…and many plasma blockchains can co-exist with their own business logic and smart contract terms)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include storing the smart contracts comprising the plasma chain as taught by Plasma Whitepaper in the blockchain system of Mahajan/Jette/Plasma Whitepaper, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have done so with the motivation to scale “to a significant amount of state updates per second (potentially billions) enabling the blockchain to be able to represent a significant amount of decentralized financial applications worldwide” and to “allow for incredibly scalable, low cost transactions and computation. Plasma enables persistently operating decentralized applications at high scale” (Plasma Whitepaper: pgs. 1 abstract).

Claim 13: Mahajan/Jette/Plasma Whitepaper teach claim 12. With respect to the following limitations, Mahajan/Jette do not explicitly teach, however the Plasma Whitepaper does teach:
wherein a plurality of blockchain transactions involving smart contracts are first processed on the decentralized layer II sidechain utilizing the second authentication algorithm and then a block consisting of those plurality of blockchain transactions is subsequently processed on the main blockchain utilizing the first authentication algorithm (Plasma Whitepaper: pg. 4 section 2.1 and pg. 10 including figure 7 showing a number of transaction (state transitions) can be performed on the plasma chains and then only one block header/hash needs to be committed to the root chain, i.e. the main blockchain)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include performing transactions on the plasma chains and then submitting a single block header to the main blockchain (e.g. ethereum) by Plasma Whitepaper in the blockchain system of Mahajan/Jette/Plasma Whitepaper, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have done so with the motivation to scale “to a significant amount of state updates per second (potentially billions) enabling the blockchain to be able to represent a significant amount of decentralized financial applications worldwide” and to “allow for incredibly scalable, low cost transactions and computation. Plasma enables persistently operating decentralized applications at high scale” (Plasma Whitepaper: pgs. 1 abstract), while also creating “economically enforcible computation at scale, with only one block header/hash committed on the root chain to encompass very high amount of data and work. It is only if a block is faulty that proof of invalidity is published, otherwise extremely minimal amounts of data is submitted on the root chain periodically” (Plasma Whitepaper: pg. 10). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190354945 A1 to Mahajan et al. (Mahajan) in view of US 11288736 B1 to Jette et al. (Jette), further in view of WO 2019246626 A1 to Zhou et al. (Zhou), and even further in view of GB 2549371 A to Goldman.

Claim 15: Mahajan/Jette/Zhou teach claim 5. With respect to the following limitation: 
wherein the authentication of the identity of a third party interacting with the platform includes determining if the third party is a human
While Zhou as seen above teaches authentication of the identity of a third party interaction with the platform (Zhou: ¶ 0145, ¶ 0123-0124), Mahajan/Jette/Zhou do not explicitly teach determining if the third party is human. However, Goldman teaches a live event ticketing system that including a verification process for determining that the user/buyer is human (Goldman: see at least Pgs. 9-10). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the identification of whether a user is human or a bot/scalper of Goldman in the blockchain based asset system of Mahajan/Jette/Zhou  with a reasonable expectation of success of arriving at the claimed invention, with the motivation to prevent touting (Goldman: Pg. 16) and such that “botnets can be prevented from scooping up tickets in vast quantities at high speed” (Goldman: Pg. 7). 

Claim 16: Mahajan/Jette/Zhou teach claim 5. With respect to the limitation: 
wherein the authentication of the identity of a third party interacting with the platform includes determining if the third party is a scalper
While Zhou as seen above teaches authentication of the identity of a third party interaction with the platform (Zhou: ¶ 0145, ¶ 0123-0124), Mahajan/Jette/Zhou do not explicitly teach determining if the third party is a scalper. However, Goldman teaches a live event ticketing system that including a verification process for determining if a user is a tout/botnet user, i.e. a scalper (Goldman: see at least Pgs. 12-13 showing determining that a user is a “tout” i.e. a scalper). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the identification of whether a user is human or a bot/scalper of Goldman in the blockchain based asset system of Mahajan/Jette/Zhou  with a reasonable expectation of success of arriving at the claimed invention, with the motivation to prevent touting (Goldman: Pg. 16) and such that “botnets can be prevented from scooping up tickets in vast quantities at high speed” (Goldman: Pg. 7).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190188653 A1 to Khaund in view of US 20190164157 A1 to Balaraman et al. (Balaraman).

Claim 19: Khaund teaches: 
A method for electronic commerce in a distributed computing system (Khaund: ¶ 0007-0016, ¶ 0047, ¶ 0007 computer implemented method for creating cryptographically secure digital assets) with blockchain protocols and smart contracts (Khaund: ¶ 0033 showing the system may rely on a blockchain-based computing platform such as Ethereum, which operates using smart contracts) comprising the steps of: 
selling an authenticated digital live event ticket as a non-fungible token (Khaund: ¶ 0051-0052, ¶ 0054 showing unique digital assets, ¶ 0070-0073 showing ticket specific codes) to a consumer through an online platform (Khaund: ¶ 0064-0066 showing selling ticket to user who initiates purchase), 
Examiner’s Note: the tickets deployed on the blockchain as unique digital assets of Khaund reads on non-fungible tokens in view of the Investopedia.com definition of Non-Fungible Token: “Non-fungible tokens (NFTs) are cryptographic assets on a blockchain with unique identification codes and metadata that distinguish them from each other.” https://www.investopedia.com/non-fungible-tokens-nft-5115211. 
wherein the live event ticket may correspond to a specific live event (Khaund: ¶ 0007, ¶ 0047, ¶ 0051, ¶ 0067-0070 showing ticket is to a specific live event), and 
wherein information and rules regarding said live event ticket may correspond to at least one smart contract (Khaund: ¶ 0043 “The blockchain 170 may hold each of the digital tickets 180, constructed as a “smart contract” that embeds the full functionality of a ticket” which as per ¶ 0047-0052, Fig. 2, ¶ 0057-0058 , ¶ 0060, ¶ 0067-0070 the ticket template/features include restrictions and rules for the sale/resale and ownership of the tokenized ticket as a digital asset) that may be stored on a decentralized public, permission-less online system with blockchain protocols (Khaund: ¶ 0043 showing “The blockchain 170 may hold each of the digital tickets 180, constructed as a “smart contract” that embeds the full functionality of a ticket”, which as per ¶ 0033 “The system may rely on a blockchain-based computing platform …by enabling “smart contract” functionality. An example of such a blockchain-based computing platform is Ethereum”, i.e. a distributed, decentralized, public, permission-less blockchain computing platform), comprising the steps of: 
receiving a request from a digital wallet that resides on a consumer's electronic device to authorize payment for a ticket to a specific live event (Khaund: ¶ 0060-0064, with ¶ 0064 in particular showing a user can use a native wallet client to purchase the ticket and provide funds, i.e. authorize payment for the ticket); 

With respect to the following limitations, Khaund does not explicitly describe any payment processor in the claims. However, Balaraman teaches: 
sending an authorization request to a payment processor (Balaraman: ¶ 0004, ¶ 0041 showing issuer system received an authorization request)
receiving a transaction identifier from the payment processor (Balaraman: ¶ 0041-0042 showing receiving the transaction data including the transaction ID or user public key/transaction account number from the issuer system as a query) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the steps for sending an authorization request and receiving an identifier for a transaction in the blockchain based asset system of Khaund (such that Khaund includes these additional steps in authorizing the payment for the digital asset), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


With respect to the limitations: 
sending the received transaction identifier to the at least one smart contract that corresponds to the requested specific live event, which resides on the public blockchain; 
sending a message including the transaction identifier from the at least one smart contract to one or more external truth sources for authentication; 
While Khaund teaches at least one smart contract corresponds to the requested specific live event which resides on the public blockchain (Khaund: at least ¶ 0043 “The blockchain 170 may hold each of the digital tickets 180, constructed as a “smart contract” that embeds the full functionality of a ticket”; also see ¶ 0047-0052, Fig. 2, ¶ 0057-0058 , ¶ 0060, ¶ 0067-0070), Khaund does not explicitly teach sending a received transaction identifier to the smart contract. However, Balaraman teaches sending a received identifier or user public key/transaction account number to a smart contract as a call to the smart contract (Balaraman: ¶ 0042-0043) and that “The user public key included in the call may be digitally signed using a trusted certificate authority (e.g., VeriSign®, DigiCert®, etc.),” i.e. an external truth source (Balaraman: ¶ 0042). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the steps for sending an identifier with a call to a smart contract, and sending the same identifier to be digitally signed by a trusted certificate authority associated with a transaction of Balaraman in the blockchain based asset system of Khaund (such that Khaund includes these additional steps in authorizing the payment for the digital asset), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
With respect to the following limitation, Khaund does not explicitly teach, however, Balaraman teaches: 
receiving a message from one or more external truth sources that authenticates the identity of the purchaser and authenticates the payment processor for the purchase (Balaraman: ¶ 0041-0042 showing issuer queries one or more external sources to verify that the account member/transaction account numbers, and “issuer repository 135 may return the merchant public key, the smart contract, and the user public key back to issuer authorization system 140. Issuer authorization system 140 invokes the smart contract”); and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the steps for sending an identifier with a call to a smart contract, and sending the same identifier to be digitally signed by a trusted certificate authority associated with a transaction of Balaraman in the blockchain based asset system of Khaund (such that Khaund includes these additional steps in authorizing the payment for the digital asset), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Examiner’s Note: The limitation above recites “one or more external truth sources” and thus need not be the same one or more truth sources previously recited in the claim, under the broadest reasonable interpretation. 

Khaund as modified above, further teaches: 
releasing the authenticated digital live event ticket as a non-fungible token corresponding to said requested ticket to a specific live event to said consumer's application software or digital wallet (Khaund: ¶ 0064 showing user purchases ticket for the live event using the native wallet client, which as per ¶ 0039 the tickets owned by a user are stored in the user’s wallet)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190188653 A1 to Khaund in view of US 20190164157 A1 to Balaraman et al. (Balaraman), and further in view of US 20190378153 A1 to Eich et al. (Eich). 

Claim 20: Khaund/Balaraman teach claim 19. With respect to the following limitation, Khaund/Balaraman do not explicitly teach, however, Eich teaches: 
wherein the payment processor has an associated digital wallet (Eich: ¶ 0029 showing funds are sent to a payment address of the payment processor, i.e. digital wallet, and held by the payment processor temporarily; also see ¶ 0033)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the funds being deposited to an address associated with the payment processor for later disbursement as taught by Eich in the blockchain based asset system of Khaund/Balaraman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNTER A MOLNAR/Examiner, Art Unit 3628       

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628